Bat, C. J.
This was a prosecution against the appellee, who was auditor of Vigo county, for refusing to charge upon the tax duplicate against the owner of a dog, the penalty provided by law for keeping the animal. The sixth section of the act of March 2, 1865, “to discourage the *121keeping of useless and sheep-killing dogs, and providing penalties for the violation of any of the provisions of said act by officers and others,” &c., authorizes the proceeding contemplated in this case. A motion to quash the informa■tion was sustained. This was error. We have held the act cited to be constitutional. Mitchell v. Williams, ante p. 62.
I). JE. Williamson, Attorney General, for the State.
J. P. Baird and C. Cruft, for appellee.
The judgment is reversed, with costs, and the cause remanded, with directions to overrule the motion to quash.